 OWENS-CORNING FIBERGLAS CORP.575Owens-Corning Fiberglas CorporationandGeneralDrivers,Warehousemen and Helpers Local Union509,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica.Case 11-CA-4040March 6, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND JENKINSUpon a charge filed by General Drivers,Warehousemen and Helpers Local Union 509,InternationalBrotherhoodofTeamsters,Chauffeurs,WarehousemenandHelpersofAmerica, herein called the Union, the GeneralCounsel of the National Labor Relations Board, bytheRegionalDirector forRegion 11, issued acomplaint and notice of hearing on November 28,1969,allegingthatOwens-CorningFiberglasCorporation, herein called the Respondent, hadengaged and was engaging in unfair labor practiceswithin the meaning of Section 8(a)(1) and (5) of theNational Labor Relations Act, as amended.On December 5, 1969, the Respondent duly filedan answer to the complaint, admitting in part anddenying in part the allegations set forth therein.On December 17, 1969, the General Counsel filedaMotion for Summary Judgment.' Attached to theGeneral Counsel's Motion as exhibits were allegedcopies of the Union's letter to the Respondent datedOctober 21, 1969, requesting that the Respondentmeet with it for the purpose of collectivebargaining;and the Respondent's reply of November 21, 1969,refusing the request, on the ground that it contestedtheBoard's certification of the Union and firstwanted to obtain a review thereof.On January 9, 1970, the Board issued a Notice toShow Cause why the General Counsel's Motion forSummary Judgment should not be granted. TheRespondent duly filed a response.Pursuant to the provisions of Section 3(b) of theAct,theBoard has delegated its powers inconnection with this case to a three-member panel.Upon the entire record in this case, including theRespondent'sresponse,theBoardmakes thefollowing:RULING ON MOTION FOR SUMMARY JUDGMENTIn its response the Respondent does not contesttheauthenticity'of the exhibits attached to theGeneral Counsel's Motion for Summary Judgment.These exhibits show that on November 12 and 13,'The Motion was conditioned on the Board's denial of the Respondent'spendingMotion for Reconsideration of the Supplemental Decision andCertification of RepresentativeinCase 11-RC-2564The Respondent'sMotion for Reconsideration was denied on January 8, 19701968, the Board had conducted a second runoffelectionherein; theRespondent had filed timelyobjections;on January 24, 1969, the RegionalDirector had issued a Report recommending thatthe Board overrule the Respondent's objections andcertifytheUnion; theRespondenthad filedexceptions thereto; onMarch 14, 1969, the Boardhad granted the alternative relief requested by theRespondent and directed a hearing on the issuesraised by the exceptions; the hearing was held onApril 16 and 17, 1969; on June 10, 1969, theHearingOfficerhad issued a Report makingfindingsoffactand recommending that theobjections be overruled; the Respondent had filedtimely exceptions thereto; on October 20, 1969, theBoard had issued a Supplemental Decision andCertificationofRepresentative,insubstanceagreeing with the findings and recommendation intheHearingOfficer'sReport and certifying theUnion; theUnion had accordingly asked theRespondenttobargaincollectively;andtheRespondent had refused, on the ground that itcontested the Board's overruling of its objections tothe underlying election of November 1968, andwanted to obtain a review thereof and of theUnion's certification. The record further shows thatthe Respondent filed with the Board a Motion forReconsideration of the Supplemental Decision, andthat the Motion has been denied.TheRespondent's response does contest theSupplemental Decision and Certification, in part byreiteratingobjectionspreviouslymade,andoverruled.We again overrule such objections. Theresponse also urges other objections for the firsttime,butwithout any showing of extraordinarycircumstances to excuse their untimeliness.We findsuch objections not timely urged, and decline toconsider them now. Finally, the Respondent arguesthat in any event the granting of summary judgmentisnot authorized by, and is in conflict with, the Actand theBoard'sown Rules and Regulations. Wefind thisargumentwithout merit.3It appearing that the Respondent's response raisesno substantial factual issues warranting a furtherhearing,and in view of the hearing theretoforegranted the Respondent and the findings hereinaftermade, we grant the General Counsel's Motion forSummary Judgment.'Respondent contends that the first runoff election held in February 1968should not have been set aside based on the 8(aXI) conduct found to haveoccurred after the August 1967 inconclusive election, inasmuch as thefairness of the runoff was not before the Trial Examiner It urges that ahearing is now necessary in order to reexamine that conduct and its impacton the first runoffWe find no merit in this.The issue of the grant ofbenefits on the heels of an inconclusive first election was fully litigatedbefore the Trial ExaminerThe Board affirmed his finding (afterexceptions by this Respondent)that the Respondent in September 1967granted benefits to employees for the purpose of inducing them to voteagainst the Union "shortly before a Board election," that is, the firstrunoff which followed in the normal course of eventsOwens-CorningFiberglasCorp,172 NLRBNo 20,enfd 407F 2d 1357 (C A 4)'Collinsand AikmanCorp160 NLRB 1750;Brush-Moore Newspapers,Mr, 161 NLRB1620;E-ZDavies Chevrolet,161NLRB 1380181NLRB No. 84 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDUpon the entire record, the Board makes thefollowing:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTWe find that on and at all times since October 20,1969, the Union has been and now is the exclusiverepresentativeofallthe ' employees in theappropriate unit described above, for the purposesof collective bargaining with the Respondent withrespect to rates of pay, wages, hours of employment,and other terms and conditions of employment.The Respondent is now and has been at allmaterial times a Delaware corporation engaged inthe manufacture of fiberglass products at its Aiken,South Carolina, plant, which plant is the only oneinvolved in these proceedings. The Respondent,during the past 12 months, which period isrepresentative of all material times, purchased andreceivedatitsAiken,SouthCarolina,plantmaterials valued in excess of $50,000 directly frompointsand places outside the state of SouthCarolina.During the same period of time, theRespondent manufactured, sold and shipped from itsAiken,SouthCarolinaplantfinishedproductsvalued in excess of $50,000 to points directly outsidethe state of South Carolina.The Respondent' admits, and we find, that it isnow and has been at all material times an employerengaged in commerce within the meaning of Section2(6) and (7) of the Act.II.THELABOR ORGANIZATION INVOLVEDGeneralDrivers,Warehousemen and HelpersLocalUnion 509, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpersof America is now and has been at all materialtimes a labor organization within the meaning ofSection 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Appropriate UnitThe complaint alleges, the Respondent admits,and we find that all production and maintenanceemployeesattheRespondent'sAiken,SouthCarolina,plant,excludingallofficeclericalemployees,laboratorytechnicians,professionalemployees, guards and supervisors as defined in theAct, constitute a unit appropriate for the purpose ofcollective bargaining within the meaning of Section9(b) of the Act.B. The Union's MajorityPursuant to an election by secret ballot conductedon November 12 and 13, 1968, under the directionand supervision of the Regional Director for Region11,theBoard on October 20, 1969, issued itsCertificationofRepresentative,4certifyingtheUnion as the exclusive representative of all theemployees in the appropriate unit described abovefor the purposes of collective bargaining with theRespondent.C. The Refusal toBargainOn or about October 21, 1969, the Union wrote alettertotheRespondent, requesting that theRespondentmeetwith it for the purposes ofcollective bargaining.On or about November 21, 1969, the Respondentsent the Union a letter, refusing the request, on theground that it contested the Board's certification oftheUnion. Respondent has continued to refuse tobargain since that date.TheRespondent,by the' foregoing acts, hasengaged and is engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5) and (1) and Section 2(6) and (7) of the ActREMEDYInorder to insure that the employees in theappropriate unit will be 'accorded' the services oftheirselectedbargainingagentfortheperiodprovided by law, we shall construe the initial year ofcertificationasbeginningonthedatetheRespondent commences to bargain in good faithwith the Union as the recognized bargainingrepresentative in the appropriate unit. See:Mar-JacPoultry Company, Inc,136 NLRB 785;CommerceCompany d/b/a Lamar Hotel,140 NLRB 226, 229enfd. 328 F.2d 600 (C.A. 5), cert. denied 379 U.S.817;BurnettConstructionCompany,149NLRB1419, 1421, enfd. '350 F.2d 57 (C.A. 10).ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respondent,Owens-CorningFiberglasCorporation,Aiken,South Carolina, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with GeneralDrivers,Warehousemen, and Helpers Local Union509,InternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers of Americaas the exclusive representative of all employees inthe following appropriate unit: All production andmaintenance employees at the Respondent's Aiken,South Carolina, plant, excluding all office clericalemployees,laboratorytechnicians,professionalemployees, guards and supervisors as defined in the1179 NLRB No 39 OWENS-CORNING FIBERGLAS CORP.Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action which wefind appropriate to effectuate the policies of the Act:(a)Upon request, bargain collectivelywithGeneral Drivers, Warehousemen, and Helpers LocalUnion 509, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of Americaas the exclusive representative of the employees inthe appropriate unit with respect to rates of pay,wages, hours of employment, and other conditionsof employment, and if an understanding is reached,embody such understanding in a signed agreement.(b)Post at its plant in Aiken, South Carolina,copies of the attached notice marked "Appendix."5Copies of said notice, on forms provided by theRegional Director for Region 11, after being dulysigned by the Respondent's representative, shall beposted by the Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted.Reasonable steps shall be taken by theRespondent to insure that said notice is not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 11, inwriting,within 10 days from this Decision andOrder,what steps have been taken to complyherewith.'In the event this Order is enforced by a judgment of a United StatesCourt of Appeals,the words in the notice reading "Posted by Order of theNationalLabor Relations Board"shallread"Posted pursuant to aJudgment of the United States Court of Appeals enforcing an Order of theNational Labor Relations Board "APPENDIXNOTICE TO EMPLOYEES577Posted by Order of the National Labor RelationsBoard an agency of the United States GovernmentWE WILL upon request bargain collectively withGeneralDrivers,Warehousemen and Helpers LocalUnion 509, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America asthe exclusive representative of our employees in theappropriate unit with respect to rates of pay, wages,hoursofemployment,andotherconditionsofemployment, and if an understanding is reached,embody such understanding in a signed agreement.Theappropriateunitisallproductionandmaintenance employees at the Aiken, South Carolinaplant, excluding all office clerical employees, laboratorytechnicians,professionalemployees,guardsandsupervisors as defined in the ActWE WILL NOT in any like or related manner interferewith, restrain or coerce our employees in the rightsguaranteed them by Section (7) of the Act.OWENS-CORNINGFIBERGLAS CORPORATION(Employer)DatedBy(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.Thisnotice mustremain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any othermaterial.Any questions concerning this notice or compliancewith its provisions, may be directed to theBoard'sOffice,1624WachoviaBuilding,301NorthMainStreet,Winston-Salem,NorthCarolina27101,Telephone919-723-2300.